Citation Nr: 1713267	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-39 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to February 1981 and from March 1987 to November 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that continued 10 percent ratings for right and left knee disabilities.


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

The Veteran was last provided a VA examination to assess the nature and severity of those disabilities in December 2015.  While the Board recognizes that little more than a year has passed since that examination, evidence submitted since that examination suggests that the Veteran's bilateral knee disabilities have significantly worsened since that examination.  Specifically, a September 2016 letter from the Veteran's treating physician Dr. K. S., who had been treating the Veteran for many years, noted that not only has conventional treatment fail to relieve the Veteran's pain, but the disability has worsened so significantly that surgical intervention of a total knee replacement was recommended for the Veteran's right knee.  An April 2016 letter from that physician noted that the Veteran used a walker due to the knee disabilities.

The Board notes that when an examination, no matter how recently conducted, no longer demonstrates an adequate evaluation of the Veteran's current condition, it is the VA's duty to assist in providing the Veteran with a more current examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the Board finds that the letters from the Veteran's treating physician constitutes highly probative evidence that the Veteran's knee disabilities may have significantly worsened, beyond that represented by the December 2015 VA examination.  Consequently, the Board finds that the most recent examination may no longer indicate the Veteran's current level of disability and functional loss.  Therefore, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claims for increased ratings for his bilateral knee disabilities.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected right and left knee disabilities.  The examiner must review the claims file and that review should be noted in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including any lay evidence suggesting that Veteran's service-connected right and left knee disabilities are worse than shown on prior examination.  The examiner should specifically address the following:

(a)  Determine the severity of the service-connected right and left knee disabilities with specific findings of impairment reported in detail.  
   
(b)  Conduct range of motion studies of the right and left knees expressed in degrees for active and passive motion and weight-bearing and non-weightbearing motion.  The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the right and left knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences functional loss of the right and left knees due to pain or any other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 
   
(c)  The examiner should specifically indicate whether there is recurrent subluxation or lateral instability of the right or left knees, and if so, the severity. 
   
(d)  The examiner should provide an opinion concerning the impact of the service-connected right and left knee disabilities on the Veteran's ability to work.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


